Name: Commission Regulation (EEC) No 870/81 of 1 April 1981 amending Regulation (EEC) No 23/81 fixing the accession compensatory amounts in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 88/20 Official Journal of the European Communities 2. 4 . 81 COMMISSION REGULATION (EEC) No 870/81 of 1 April 1981 amending Regulation (EEC) No 23/81 fixing the accession compensatory amounts in the olive oil sector of amounts concerning operations carried out since 1 January 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ( ! ), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 23/81 (2 ) fixed the accession compensatory amounts applicable in trade in olive oil between Greece and the other Member States and between Greece and third coun ­ tries ; Whereas the Council , by Regulation (EEC) No 638/81 (3 ), amended the intervention prices for olive oil applicable in Greece with effect from 1 January 1981 ; whereas, as a result of that amendment, the accession compensatory amounts should be adapted ; Whereas, in the interests of equity, provision should be made for those concerned to apply for adjustment The Annex to Regulation (EEC) No 23/81 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, on application by those concerned, the compensatory amounts given in the Annex shall apply to operations carried out during the period from 1 January 1981 until the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 1 , 1 . 1 . 1981 , p . 8 . (2 ) OJ No L 2, 1 . 1 . 1981 , p . 15 . (3) OJ No L 68, 13 . 3 . 1981 , p . 1 . 2 . 4 . 81 Official Journal of the European Communities No L 88/21 ANNEX (ECU/100 kg) Accession compensatory amount to be levied by Greece on import from the other Member States and granted by the former on export to Accession compensatory amount to be levied by the other Member States on import from Greece and to be granted Accession compensatory amount to be added in Greece the other Member States on export to Greece To the levy To the refund Olive oil in bulk or put up in imme ­ diate containers with a net content of more than five litres : 15.07 A I 10-74 35-01  15.07 A II a) \ 11-92 33-83  15.07 A II b) 1600 29-75  Olive oil put up in immediate containers with contents not exceeding five litres : 15.07 A I a) 35-01 35-01 35-01 15.07 A II a) 33-83 33-83 33-83 15.07 A II b) 29-75 29-75 29-75 15.07 A I b), c) 10-74 35-01  Products containing olive oil : 07.01 N II 2-36 7-70  07.03 A II 2-36 7-70  15.17 B I a) 5-37 17-51  15.17 B I b) 8-59 28-01  23.04 A II 0-86 2-80 